IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-20655
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

TERRYLON MCDANIEL,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-00-CR-870-1
                      --------------------
                        February 20, 2002

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Terrylon McDaniel (McDaniel) appeals her sentence after

pleading guilty to six counts of bank theft in violation of 18

U.S.C. § 2113(b)(2).   She contends that the district court

violated due process at sentencing by denying her a downward

adjustment for acceptance of responsibility.   According to

McDaniel, the district court, in determining that she was not

entitled to the adjustment, relied on the same evidence

pertaining to a theft at a gas station that the court had earlier

found to be “equivocal” at McDaniel’s bond revocation hearing.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-20655
                                 -2-

     This court reviews the district court’s ruling on

adjustments for acceptance of responsibility with even more

deference than clear error.     United States v. Spires, 79 F.3d

464, 467 (5th Cir. 1996).   The defendant bears the burden of

proving that she is entitled to a downward adjustment for

acceptance of responsibility.    United States v. Thomas, 120 F.3d

564, 574 (5th Cir. 1997).   One of the factors a sentencing court

may consider in determining whether a defendant qualifies for an

acceptance-of-responsibility reduction is the “voluntary

termination or withdrawal from criminal conduct or

associations[.]”   U.S.S.G. § 3E1.1, comment. (n.1(b)).

     Although there may have been some question raised at the

bond revocation hearing regarding whether it was McDaniel who

actually entered the store and took the cash from the register,

the district court did find that McDaniel was associated with the

theft.   Thus, the district court’s implicit finding, based upon

the findings of the presentence report, that McDaniel had not

voluntarily terminated or withdrawn from criminal conduct or

associations was not contrary to its ruling at the bond

revocation hearing.   As McDaniel has failed to show that her

sentence violated due process, the district court’s judgment is

AFFIRMED.